ORDER

Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED (1) that the petition for further review filed in the above-entitled matter of the decision of the court of appeals be, and the same is, granted; (2) that the unpublished order of the court of appeals filed September 19, 1995 dismissing petitioner’s appeal as untimely be, and the same is, reversed [State v. M.A.P., 281 N.W.2d 334, 336-37 (Minn.1979) ]; and (3) that the case is remanded to the court of appeals with instructions to consider the appeal on the merits in the interests of justice.
BY THE COURT:
/s/ A.M. KEITH Chief Justice